Name: Commission Regulation (EEC) No 1865/89 of 27 June 1989 amending Regulation (EEC) No 381/89 continuing the promotional and publicity measures in respect of milk and milk products referred to in Regulation (EEC) No 723/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 /22 Official Journal of the European Communities 28 . 6 . 89 COMMISSION REGULATION (EEC) No 1865/89 of 27 June 1989 amending Regulation (EEC) No 381/89 continuing the promotional and publicity measures in respect of milk and milk products referred to in Regulation (EEC) No 723/78 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products (')," as last amended by Regulation (EEC) No 11 13/89 (2), and in particular Article 4 thereof, Whereas Article 5 ( 1 ) (b) of Commission Regulation (EEC) No 381 /89 (') provides that the competent authorities are to send to the Commission a list of proposals received together with a reasoned opinion before 1 May 1989 ; whereas, owing to circumstances beyond their control, certain competent authorities have been unable to meet the time limit for drawing up the reasoned opinion ; whereas the time limit should accordingly be put back, as should the other time limits directly related to the latter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 381 /89 is hereby amended as follows : 1 . in Article 1 (3), '1 July 1990 ' is replaced by '1 October 1990'; 2. in Article 5 :  in paragraph 1 , '1 May 1989 ' is replaced '29 June 1989',  in paragraph 2, '1 June 1989' is replaced * 15 July 1989',  in paragraph 3, '1 August 1989' is replaced by '1 October 1989'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 131 , 26. 5 . 1977, p . 6 . (2) OJ No L 118 , 29 . 4. 1989, p . 5 . ( ¢') OJ No L 44, 16 . 2. 1989, p . 24.